DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steering assembly having both a damper and a bushing in the same embodiment (As claimed by claim 10 which claims a “bushing” and which depends upon claim 9 which claims a “damper element;” and as claimed by claim 18 which claims a “bushing” and which depends upon claim 17 which claims a “damper element.” Para. [0031] states “The damper element 340 may also be referred to as a bushing”.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Martus (US 4,987,968).
Martus discloses:
Re claim 1. A brake transmission shift interlock assembly (See abstract) comprising:
an armature assembly including an armature component (54; see annotated Fig. 3 herein below), a shaft (28; See annotated Fig. 3 herein below), and a pin (pin 30; C2/L10-17; See Fig. 1), the armature component including a central through-hole (see annotated Fig. 3 herein below) defining a central axis and including a first end defining a first angle surface (see annotated Fig. 3 herein below), the shaft (28) disposed within the central through-hole (see annotated Fig. 3 herein below), the pin mounted to the shaft (See Fig. 1); and
a flux collector (46. See annotated Fig. 3 herein below. See C2/L30-48, in particular - “Pole piece 46 further defines a radially extending flange 48 which acts as a flux collector (emphasis added) at one of its axial ends, and forms a convex frusto-conical surface 50 at its opposite end.”) mounted to the shaft 

    PNG
    media_image1.png
    632
    575
    media_image1.png
    Greyscale

Re claim 2. The assembly of claim 1 further comprising a damper element (78; See Fig. 3) disposed upon the shaft (28), the damper element (78) and the pin (30) are arranged with the shaft such that the damper element (78) contacts the flux collector (see Fig. 3) and constrains shaft movement along the central axis in a direction toward the pin (See Figs. 1-3. Damper element 78 biases shaft movement via armature 54 along the central axis.).


Re claim 3. The assembly of claim 1 further comprising:
a spring (78) arranged with the armature assembly to bias movement of the armature component (54), the shaft (28), and/or the pin (30) in a first direction along the central axis (See Figs. 1, 3); and
a switch assembly (including 72. C3/L4-9) that creates a magnetic field (C3/L4-9) when power is received, the flux collector being arranged with the switch assembly such that the flux collector (C2/L44-48) operates as a magnet responsive to creation of the magnetic field, and the flux collector 46; C2/L44-48) and the spring (78) being arranged with one another such that the flux collector pulls the pin toward the flux collector (pin 30 is pulled toward the flux collector 46 via shaft 28) when a force resulting from the magnetic field is greater than a force of the spring (C3/L4-29. In particular - “In this condition, the vehicle operator is prevented from moving shifter lever 16 to cause rod 28 to move longitudinally within guide 36.” Shift lever 16 is connected to rod/shaft 28 via intermediary pin 30 (see Fig. 1). ).

Re claim 5. The assembly of claim 1 further comprising a damper element (86), the armature assembly  (including 54, 28, and 30) and the flux collector (46) being disposed within a housing (housing 42, See Fig. 3. See C2/L41.) (The Examiner notes that in the instant application only a portion of pin 308 is located within the internal housing surface 347, and thus the BRI of the armature assembly being disposed within a housing is the armature assembly must be at least partially disposed within the housing, but the entirety of armature assembly need not be completely disposed in the housing such that no part or portion or component of the armature assembly is located outside of the housing.) defining an internal surface (See annotated Fig. 3), the damper element (86) and the flux collector (46) being arranged with one another such that the damper element constrains movement of the shaft between a base portion of the flux collector and the internal surface of the housing (See annotated Fig, 3 herein below. See C2/44-C3/L20. The damper element 30 constrains the movement of the shaft when the winding 72 is energized, preventing the grooved portion 82 of shaft 28 from exiting the area between the base portion of the flux collector and the internal surface of the housing.)

    PNG
    media_image2.png
    631
    660
    media_image2.png
    Greyscale

Re claim 8. A steering assembly comprising:
an armature assembly including an armature component, a shaft, and a pin, the armature component including a central through-hole defining a central axis and including a first end defining a first angle surface, the shaft disposed within the central through-hole and the pin mounted to the shaft; (See rejection of claim 1 hereinabove)
a flux collector mounted to the shaft and disposed thereabout, the flux collector including a second end defining a second angle surface; (See rejection of claim 1 hereinabove)
a spring (78) arranged with the armature assembly to bias movement of the armature component, the shaft, and/or the pin in a first direction along the central axis; (See rejection of claim 3 hereinabove) and
a switch assembly that creates a magnetic field when power is received, the flux collector being arranged with the switch assembly such that the flux collector operates as a magnet responsive to creation of the magnetic field, and the flux collector and the spring being arranged with one another such that the flux collector pulls the pin toward the flux collector when a force resulting from the magnetic field is greater than a force of the spring. (See rejection of claim 3 hereinabove)

Re claim 9. The assembly of claim 8 further comprising a damper element (Balls 86. The Examiner notes that the claim is written with open-ended language “comprising” and thus does not preclude additional damper elements.) disposed about a first end of the shaft, the damper element and the flux collector (46) being arranged with one another such that the damper element constrains lateral movement of the shaft (28) in a first direction along the central axis. (See rejection of claim 5 hereinabove)

Re claim 10. The assembly of claim 9 further comprising a housing (42) and a bushing (See annotated Fig. 3 herein below), the armature assembly and the flux collector being disposed within the housing and the housing defines an internal surface, the bushing being disposed about a first end of the shaft (See Fig. 4. Shaft 28 ends where 29 begins.), the bushing, the internal surface, and the flux collector being arranged with one another such that the bushing constrains movement of the shaft between a base portion of the flux collector and the internal surface of the housing.in a first direction along the central axis (The bushing constrains movement of the shaft via the radial holes 84 in the bushing preventing damper element(s) 86 and thus the shaft (28) via the groove 82 from exiting between the base portion of the flux collector and the internal surface of the housing)

    PNG
    media_image3.png
    631
    660
    media_image3.png
    Greyscale

Re claim 12. The assembly of claim 8, wherein the armature component and the flux collector are arranged with one another such that a first plane defined by the first angle surface is substantially parallel to a second plane defined by the second angle surface. (See rejection of claim 1 hereinabove)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 11, 6, 7, 13, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martus (US 4,987,968).
Re claims 4 and 11
Martus discloses all claim dependency limitations, see above, and further discloses the flux collector further includes a base (see annotated Fig. 3 below), and the second angle surface being spaced from the base by a length (see annotated Fig. 3 below), but is silent to the second angle surface being spaced from the base a length substantially equal to 4.9 mm.

    PNG
    media_image4.png
    674
    660
    media_image4.png
    Greyscale

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV.A.


Re claim 6, 7, 13, 14
Martus discloses all claim dependency limitations, see above, and claims the first and second angled surfaces (see rejections hereinabove - in particular see the rejection of claim 1 hereinabove- and Fig. 3), but is silent to the value or range of value of the angles claimed in claims 6, 7, 13, and 14.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV.A.
While the device of Martus is silent to the particular value or range of values for the angles in question in claims 6, 7, 13, and 14, the device of Martus would perform the same as the claimed device; both the device of Martus and the claimed device would, inter alia, perform a successful shift interlock. Therefore, as held by the courts in Gardnerv.TEC Syst., since a device having the claimed relative dimensions would not perform differently than the prior art device of Martus, the device claimed in claims 6, 7, 13, and 14 would not be patentably distinct from the prior art device of Martus and therefore claims 6, 7, 13, and 14 are unpatentable over Martus.


Re claim 15
Martus discloses a steering assembly comprising:
an armature assembly including an armature component, a shaft, and a pin, the armature component including a central through-hole defining a central axis and including a first end defining a first angle surface, the shaft disposed within the central through-hole (see rejection of claim 1 hereinabove), the pin (30) mounted to the shaft (28) to operate as a stopper (See Fig. 1 and C2/L10-17. Pin 30 stops shaft 28 from being pulled away from clevis 18); and
a flux collector disposed about the shaft, the flux collector including a second end defining a second angle surface (see rejection of claim 1 hereinabove).

While Martus discloses the armature component and the flux collector are each arranged with the shaft such that the first angle surface and the central axis define a first angle between one another and such that the second angle surface and the central axis define a second angle between one another, Martus is silent to the value or range of those angles each being substantially equal to between ten and twenty degrees. 

While the device of Martus is silent to the particular value or range of values for those angles each being substantially equal to between ten and twenty degrees, the device of Martus would perform the same as the claimed device; both the device of Martus and the claimed device would, inter alia, perform a successful shift interlock. Therefore, as held by the courts in Gardnerv.TEC Syst., since a device having the claimed relative dimensions would not perform differently than the prior art device of Martus, the device claimed in claim 4 would not be patentably distinct from the prior art device of Martus and therefore claim 4 is unpatentable over Martus.
(The Examiner notes the first and second angle surfaces in Martus (and the instant application as disclosed) have complementary angles (i.e. in a cross section the surfaces are parallel). Setting the angle of one surface to 15 degrees would necessarily set the angle of the other surface to 15 degrees, and setting one angle in a range of 10 to 20 degrees would necessarily set the other angle to that same value, in order to maintain the parallel arrangement. If what was claimed were different values for the angles, such that the first and second angle surfaces could not be parallel, that may not be obvious over Martus, however that is not what is claimed here.)

Martus further discloses:
Re claim 16. The assembly of claim 15, wherein the armature assembly and the flux collector are arranged with one another such that the first angle surface defines a plane substantially parallel to another plane defined by the second angle surface. (See rejection of claim 1 hereinabove)
Re claim 17. The assembly of claim 15 further comprising a damper element (78) disposed about a first end of the shaft (28), the damper element and the flux collector being arranged with one another such that the damper element constrains movement of the shaft in a first direction (See Fig. 3).
Re claim 18. The assembly of claim 17 further comprising a bushing (see annotated Fig. 3 below) disposed about a first end of the shaft (28), the armature assembly and the flux collector being disposed within a housing defining an internal surface, the bushing, the internal surface, and the flux collector being arranged with one another such that the bushing constrains movement of the shaft between a base portion of the flux collector and the internal surface of the housing in a first direction.

    PNG
    media_image5.png
    674
    660
    media_image5.png
    Greyscale

Re claim 19. Martus discloses all claim dependency limitations, see above, except for claimed relative dimensions, addressed above, and further discloses the flux collector further includes a base (see annotated Fig. 3 below), and the second angle surface being spaced from the base by a length (see 

    PNG
    media_image4.png
    674
    660
    media_image4.png
    Greyscale

Once again, in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV.A.
While the device of Martus is silent to the length separating the base from the second angle surface, the device of Martus would perform the same as the claimed device; both the device of Martus and the claimed device would, inter alia, perform a successful shift interlock. Therefore, as held by the courts in Gardnerv.TEC Syst., since a device having the claimed relative dimensions would not perform 

Re claim 20. The assembly of claim 15 further comprising:
a spring arranged with the armature assembly to bias movement of the armature component, the shaft, and/or the pin in a first direction along the central axis; (See rejection of claim 3 hereinabove) and
a switch assembly that creates a magnetic field when power is received, the flux collector being arranged with the switch assembly such that the flux collector operates as a magnet responsive to creation of the magnetic field, and the flux collector and the spring being arranged with one another such that the flux collector pulls the pin toward the flux collector when a force resulting from the magnetic field is greater than a force of the spring (see rejection of claim 3 hereinabove).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658